Case 1:20-cr-00199-PAB Document 40 Filed 02/17/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 20-cr-00199-PAB

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RONALD ALLEN GRACE, JR.,

            Defendant.
_____________________________________________________________________________

             UNOPPOSED MOTION FOR PERMISSION TO TRAVEL
_____________________________________________________________________________

       Defendant Ronald Grace (“Mr. Grace”), by and through undersigned counsel (“counsel”),

requests that he be permitted to travel out of the state, to Rio Rancho, New Mexico between the

dates of February 26, 2021 to February 29, 2021. In support of this motion, Mr. Grace states as

follows:

       1.      Mr. Grace has been on bond since July 27, 2020. He has been in full compliance

with his conditions of release.

       2.      Mr. Grace would like to travel to Rio Rancho, New Mexico on Friday, February

26, 2021 until Monday, February 29, 2021, thereafter returning to Denver, Colorado.

       3.      While in Rio Rancho, New Mexico, Mr. Grace will be staying at the Hilton Gardens

Inn located at 1771 Rio Rancho Blvd. S/E. Mr. Grace and his wife, Dawn, intend to visit with

Dawn’s personal trainer and pick up some weight-lifting equipment. Dawn’s personal trainer is

Clarissa Gannon and she resides at 4541 Quartz Dr. N/E in Rio Rancho, New Mexico.
Case 1:20-cr-00199-PAB Document 40 Filed 02/17/21 USDC Colorado Page 2 of 3




       4.     Mr. Grace understands that he must abide by all of his conditions of pretrial release.

Counsel has contacted both the government and the probation department regarding their position

on this motion. Assistant U.S. Attorney Daniel McIntyre does not oppose the motion, nor does

Heather Becker, the assigned Probation Officer handling Mr. Grace’s pretrial supervision.

       WHEREFORE, Mr. Grace respectfully moves this Court for an order allowing him to

travel to Rio Rancho, New Mexico, between the dates of February 26, 2021 to February 29, 2021

and return to Denver, Colorado on Monday, February, 29, 2021.


                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender


                                             s/ Matthew C. Golla
                                             MATTHEW C. GOLLA
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Matt_golla@fd.org
                                             Attorney for Defendant




                                                2
Case 1:20-cr-00199-PAB Document 40 Filed 02/17/21 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail addresses:

       Daniel McIntyre, Assistant United States Attorney
       Email: Daniel.mcintyre@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non-
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Ronald Grace, Jr.     (Via U.S. Mail)



                                            s/ Matthew C. Golla
                                            MATTHEW C. GOLLA
                                            Assistant Federal Public Defender
                                            633 17th Street, Suite 1000
                                            Denver, CO 80202
                                            Telephone: (303) 294-7002
                                            FAX: (303) 294-1192
                                            Matt_golla@fd.org
                                            Attorney for Defendant




                                               3
